Exhibit 10.10

EXECUTION COPY

 

 

FIRST SUPPLEMENTAL INDENTURE

 

DATED AS OF JULY 29, 2010

 

TO INDENTURE

 

DATED AS OF OCTOBER 16, 2007

 

AMONG

 

RAYONIER TRS HOLDINGS INC.,

 

as ISSUER,

 

RAYONIER INC.,

 

as GUARANTOR,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A,

 

as TRUSTEE

 

3.75% SENIOR EXCHANGEABLE NOTES DUE 2012

 

 

 



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

This FIRST SUPPLEMENTAL INDENTURE, dated as of July 29, 2010 (this “Supplemental
Indenture”), is among RAYONIER TRS HOLDINGS INC., a Delaware corporation (the
“Company”), RAYONIER INC., a North Carolina corporation (the “Guarantor” or
“Rayonier”), RAYONIER OPERATING COMPANY, LLC, a Delaware limited liability
company (“ROC”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking association, as trustee (in such capacity and not in its individual
capacity, the “Trustee”). Unless otherwise indicated, defined terms used herein
are used as defined in the below-referenced Indenture.

WHEREAS, the Company, the Guarantor and the Trustee have heretofore executed and
delivered that certain Indenture, dated as of October 16, 2007 (the “Indenture”)
relating to the Company’s 3.75% Senior Exchangeable Notes due 2012;

WHEREAS, the board of directors of the Guarantor has authorized the Guarantor to
reorganize its structure (the “Restructuring”);

WHEREAS, in connection with and as a part of the Restructuring, the Guarantor
has formed ROC as a wholly owned subsidiary of the Guarantor;

WHEREAS, in connection with and as part of the Restructuring, the Guarantor
desires to transfer and contribute to ROC substantially all of its interest in
the partnerships, corporations, limited liability companies, properties or
assets, tangible and intangible, held by the Guarantor pursuant to a
Contribution, Conveyance and Assumption Agreement dated as of July 29, 2010;

WHEREAS, the covenant contained in Section 7.1 of the Indenture provides that
such covenant does not apply to any transfer of assets between the Guarantor and
the Guarantor’s Subsidiaries;

WHEREAS, Section 4.1 of the Indenture provides that upon an exchange of the
Securities, the Securityholder may, at the option of the Company, receive shares
of common stock of the Guarantor, and the section entitled “Description of
Notes” in the Offering Circular provides that holders of the notes may, at the
option of the Company, receive shares of common stock of Rayonier;

WHEREAS, in connection with and as part of the Restructuring, ROC desires to
become a guarantor of the Securities, and the board of directors of ROC has
authorized ROC to become a guarantor of the Securities;

WHEREAS, Section 10.1(a) of the Indenture permits the Company, the Guarantor and
the Trustee to amend or supplement the Indenture without notice to, or consent
of, any Securityholder to cure any ambiguity, defect or inconsistency, to
correct or supplement any provision therein which may be inconsistent with any
other provision therein or to make any other provisions with respect to matters
or questions arising under the Indenture which shall not be inconsistent with
the provisions of the Indenture; provided that such action shall not adversely
affect the interests of the Securityholders in any material respect;



--------------------------------------------------------------------------------

WHEREAS, Section 10.1(d) of the Indenture permits the Company, the Guarantor and
the Trustee to amend or supplement the Indenture without notice to, or consent
of, any Securityholder to make any change that does not adversely affect in any
material respect the legal rights under the Indenture of any Securityholder;

WHEREAS, Section 10.1(e) of the Indenture permits the Company, the Guarantor and
the Trustee to amend or supplement the Indenture without notice to, or consent
of, any Securityholder to add a guarantor;

WHEREAS, the Company and the Guarantor desire to (i) cure an ambiguity in the
Indenture to clarify that the Securities are exchangeable for Common Stock of
Rayonier and not ROC, (ii) make a change that does not adversely affect in any
material respect the legal rights under the Indenture of any Securityholder and
(iii) add a guarantor; and

WHEREAS, the board of directors of the Company, the board of directors of the
Guarantor and the board of directors of ROC have approved this Supplemental
Indenture.

NOW THEREFORE, in consideration of the mutual undertakings, promises and
agreements herein contained and other good and valuable consideration, the
sufficiency of which are acknowledged hereby, the Company, the Guarantor, ROC
and the Trustee do covenant and agree as follows:

ARTICLE I

DEFINITIONS AND AUTHORITY

Section 1.1 Definitions. All capitalized terms used in this Supplemental
Indenture shall have the respective meanings set forth in the preamble hereof
or, if not defined in the preamble hereof, shall have the respective meanings
set forth in the Indenture.

Section 1.2 Authority for Supplement. This Supplemental Indenture is adopted
pursuant to and in accordance with the provisions of Section 10.1 of the
Indenture.

ARTICLE II

AMENDMENTS TO INDENTURE

Section 2.1 Amendments to Section 1.1 of the Indenture. The definition of
“Common Stock” shall be amended by inserting the following words after the word
“Guarantor” that appears in the first line of such definition:

“(which, as of the date hereof, for purposes of this Indenture and the avoidance
of doubt, is Rayonier Inc., a North Carolina corporation)”.

 

-2-



--------------------------------------------------------------------------------

Section 2.2 Guarantee of ROC. ROC hereby agrees and consents to its addition as
a guarantor of the Guaranteed Obligations as permitted by Section 10.1(e), and
agrees to undertake the obligations under the Guarantee as set forth in Article
V of this Indenture.

ARTICLE III

MISCELLANEOUS

Section 3.1 Ratification and Reaffirmation. The Company, the Guarantor, ROC and
the Trustee hereby ratify and reaffirm all the terms and conditions of the
Indenture, as specifically amended and supplemented by this Supplemental
Indenture, and each hereby acknowledges that the Indenture remains in full force
and effect, as so amended and supplemented.

Section 3.2 Effective Date. This Supplemental Indenture shall be effective from
and after the date hereof.

Section 3.3 Execution in Counterparts. The parties may sign multiple
counterparts of this Supplemental Indenture. Each signed counterpart shall be
deemed an original, but all of them together shall represent the same agreement

Section 3.4 GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.5 Effect of Headings. The headings of the Articles and Sections of
this Supplemental Indenture have been inserted for convenience of reference
only, are not to be considered a part hereof and shall in no way modify or
restrict any of the terms or provisions hereof.

Section 3.6 Separability Clause. In case any provisions in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(SIGNATURE PAGE FOLLOWS)

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

RAYONIER TRS HOLDINGS INC. By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Controller

RAYONIER INC.

By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer RAYONIER OPERATING COMPANY LLC By:   Rayonier Inc., its sole member By:
 

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual
capacity, but solely as Trustee, By:  

/s/ Christie Leppert

Name:   Christie Leppert Title:   Vice President

 

SIGNATURE PAGE TO

3.75% SENIOR EXCHANGEABLE NOTES FIRST SUPPLEMENTAL INDENTURE